
	
		I
		111th CONGRESS
		1st Session
		H. R. 688
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2009
			Ms. Granger
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XXI of the Social Security Act to
		  reauthorize the State Children’s Health Insurance Program through fiscal year
		  2013, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Kids First
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Reauthorization through fiscal year 2013.
					Sec. 3. Allotments for the 50 States and the District of
				Columbia based on expenditures and numbers of low-income children.
					Sec. 4. Limitations on matching rates for populations other
				than low-income children or pregnant women covered through a section 1115
				waiver.
					Sec. 5. Prohibition on new section 1115 waivers for coverage of
				adults other than pregnant women.
					Sec. 6. Standardization of determination of family income for
				targeted low-income children under title XXI and optional targeted low-income
				children under title XIX.
					Sec. 7. Grants for outreach and enrollment.
					Sec. 8. Improved State option for offering premium assistance
				for coverage of children through private plans under SCHIP and
				Medicaid.
					Sec. 9. Treatment of unborn children.
					Sec. 10. 50 percent matching rate for all Medicaid
				administrative costs.
					Sec. 11. Reduction in payments for Medicaid administrative
				costs to prevent duplication of such payments under TANF.
					Sec. 12. Elimination of waiver of certain Medicaid provider tax
				provisions.
					Sec. 13. Elimination of special payments for certain public
				hospitals.
					Sec. 14. Effective date; coordination of funding for fiscal
				year 2009.
				
			2.Reauthorization
			 through fiscal year 2013
			(a)Increase in
			 national allotmentSection 2104 of the Social Security Act (42
			 U.S.C. 1397dd(a)) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 and at the end of paragraph (10);
					(B)in paragraph
			 (11)—
						(i)by striking
			 each of fiscal years 2008 and 2009 and inserting fiscal
			 year 2008; and
						(ii)by striking the
			 period at the end and inserting a semicolon; and
						(C)by adding at the
			 end the following new paragraphs:
						
							(12)for fiscal year 2009,
				$7,780,000,000;
							(13)for fiscal year
				2010, $8,044,000,000;
							(14)for fiscal year
				2011, $8,568,000,000;
							(15)for fiscal year
				2012, $9,032,000,000; and
							(16)for fiscal year
				2013, $9,505,000,000.
							;
				and
					(2)in subsection
			 (c)(4)(B), by striking 2009 and inserting 2008,
			 $62,000,000 for fiscal year 2009, $64,000,000 for fiscal year 2010, $68,000,000
			 for fiscal year 2011, $72,000,000 for fiscal year 2012, and $75,000,000 for
			 fiscal year 2013.
				(b)Repeal of
			 limitation on availability of funding for fiscal years 2008 and
			 2009Section 201 of the Medicare, Medicaid, and SCHIP Extension
			 Act of 2007 (Public Law 110–173) is amended—
				(1)in subsection (a),
			 by striking paragraph (2) and redesignating paragraphs (3) and (4), as
			 paragraphs (2) and (3) respectively; and
				(2)in subsection (b),
			 by striking paragraph (2).
				3.Allotments for the
			 50 States and the District of Columbia based on expenditures and numbers of
			 low-income children
			(a)In
			 generalSection 2104 of the
			 Social Security Act (42 U.S.C. 1397dd) is amended by adding at the end the
			 following new subsection:
				
					(m)Determination of
				allotments for the 50 states and the district of columbia for fiscal years 2009
				through 2013
						(1)In
				generalNotwithstanding the preceding provisions of this
				subsection and subject to paragraph (3), the Secretary shall allot to each
				subsection (b) State for each of fiscal years 2009 through 2013, the amount
				determined for the fiscal year that is equal to the product of—
							(A)the amount
				available for allotment under subsection (a) for the fiscal year, reduced by
				the amount of allotments made under subsection (c) (determined without regard
				to paragraph (4) thereof) for the fiscal year; and
							(B)the sum of the
				State allotment factors determined under paragraph (2) with respect to the
				State and weighted in accordance with subparagraph (B) of that paragraph for
				the fiscal year.
							(2)State allotment
				factors
							(A)In
				generalFor purposes of paragraph (1)(B), the State allotment
				factors are the following:
								(i)The ratio of the
				projected expenditures for targeted low-income children under the State child
				health plan and pregnant women under a waiver of such plan for the fiscal year
				to the sum of such projected expenditures for all States for the fiscal year,
				multiplied by the applicable percentage weight assigned under subparagraph
				(B).
								(ii)The ratio of the
				number of low-income children who have not attained age 19 with no health
				insurance coverage in the State, as determined by the Secretary on the basis of
				the arithmetic average of the number of such children for the 3 most recent
				Annual Social and Economic Supplements to the Current Population Survey of the
				Bureau of the Census available before the beginning of the calendar year before
				such fiscal year begins, to the sum of the number of such children determined
				for all States for such fiscal year, multiplied by the applicable percentage
				weight assigned under subparagraph (B).
								(iii)The ratio of the
				projected expenditures for targeted low-income children under the State child
				health plan and pregnant women under a waiver of such plan for the preceding
				fiscal year to the sum of such projected expenditures for all States for such
				preceding fiscal year, multiplied by the applicable percentage weight assigned
				under subparagraph (B).
								(iv)The ratio of the
				actual expenditures for targeted low-income children under the State child
				health plan and pregnant women under a waiver of such plan for the second
				preceding fiscal year to the sum of such actual expenditures for all States for
				such second preceding fiscal year, multiplied by the applicable percentage
				weight assigned under subparagraph (B).
								(B)Assignment of
				weightsFor each of fiscal years 2009 through 2013, the following
				percentage weights shall be applied to the ratios determined under subparagraph
				(A) for each such fiscal year:
								(i)40
				percent for the ratio determined under subparagraph (A)(i).
								(ii)5
				percent for the ratio determined under subparagraph (A)(ii).
								(iii)50 percent for
				the ratio determined under subparagraph (A)(iii).
								(iv)5
				percent for the ratio determined under subparagraph (A)(iv).
								(C)Determination of
				projected and actual expendituresFor purposes of subparagraph
				(A):
								(i)Projected
				expendituresThe projected expenditures described in clauses (i)
				and (iii) of such subparagraph with respect to a fiscal year shall be
				determined on the basis of amounts reported by States to the Secretary on the
				May 15th submission of Form CMS–37 and Form CMS–21B submitted not later than
				June 30th of the fiscal year preceding such year.
								(ii)Actual
				expendituresThe actual expenditures described in clause (iv) of
				such subparagraph with respect to a second preceding fiscal year shall be
				determined on the basis of amounts reported by States to the Secretary on Form
				CMS–64 and Form CMS–21 submitted not later than November 30 of the preceding
				fiscal
				year.
								.
			(b)2-year
			 availability of allotments; expenditures counted against oldest
			 allotmentsSection 2104(e) of
			 the Social Security Act (42 U.S.C. 1397dd(e)) is amended to read as
			 follows:
				
					(e)Availability of
				amounts allotted
						(1)In
				generalExcept as provided in the succeeding paragraphs of this
				subsection, amounts allotted to a State pursuant to this section—
							(A)for each of fiscal
				years 1998 through 2008, shall remain available for expenditure by the State
				through the end of the second succeeding fiscal year; and
							(B)for each of fiscal
				years 2009 through 2013, shall remain available for expenditure by the State
				only through the end of the fiscal year succeeding the fiscal year for which
				such amounts are allotted.
							(2)Elimination of redistribution of allotments
				not expended within 3 yearsNotwithstanding subsection (f), amounts
				allotted to a State under this section for fiscal years beginning with fiscal
				year 2009 that remain unexpended as of the end of the fiscal year succeeding
				the fiscal year for which the amounts are allotted shall not be redistributed
				to other States and shall revert to the Treasury on October 1 of the third
				succeeding fiscal year.
						(3)Rule for
				counting expenditures against fiscal year allotmentsExpenditures
				under the State child health plan made on or after April 1, 2009, shall be
				counted against allotments for the earliest fiscal year for which funds are
				available for expenditure under this
				subsection.
						.
			(c)Conforming
			 amendments
				(1)Section 2104(b)(1)
			 of the Social Security Act (42 U.S.C. 1397dd(b)(1)) is amended by striking
			 subsection (d) and inserting the succeeding subsections
			 of this section.
				(2)Section 2104(f) of
			 such Act (42 U.S.C. 1397dd(f)) is amended by striking The and
			 inserting Subject to subsection (e)(2), the.
				4.Limitations on
			 matching rates for populations other than low-income children or pregnant women
			 covered through a section 1115 waiver
			(a)Limitation on
			 paymentsSection 2105(c) of
			 the Social Security Act (42 U.S.C. 1397ee(c)) is amended by adding at the end
			 the following new paragraph:
				
					(8)Limitations on
				matching rate for populations other than targeted low-income children or
				pregnant women covered through a section 1115 waiverFor child
				health assistance or health benefits coverage furnished in any fiscal year
				beginning with fiscal year 2010:
						(A)FMAP applied to
				payments for coverage of children or pregnant women covered through a section
				1115 waiver enrolled in the State child health plan on the date of enactment of
				the Kids First Act and whose gross family income is determined to exceed the
				income eligibility level specified for a targeted low-income
				childNotwithstanding
				subsections (b)(1)(B) and (d) of section 2110, in the case of any individual
				described in subsection (c) of section 105 of the
				Kids First Act who the State
				elects to continue to provide child health assistance for under the State child
				health plan in accordance with the requirements of such subsection, the Federal
				medical assistance percentage (as determined under section 1905(b) without
				regard to clause (4) of such section) shall be substituted for the enhanced
				FMAP under subsection (a)(1) with respect to such assistance.
						(B)FMAP applied to
				payments only for nonpregnant childless adults and parents and caretaker
				relatives enrolled under a section 1115 waiver on the date of enactment of the
				Kids First ActThe Federal medical assistance percentage (as
				determined under section 1905(b) without regard to clause (4) of such section)
				shall be substituted for the enhanced FMAP under subsection (a)(1) with respect
				to payments for child health assistance or health benefits coverage provided
				under the State child health plan for any of the following:
							(i)Parents or
				caretaker relatives enrolled under a waiver on the date of enactment of the
				Kids First ActA nonpregnant parent or a nonpregnant caretaker
				relative of a targeted low-income child who is enrolled in the State child
				health plan under a waiver, experimental, pilot, or demonstration project on
				the date of enactment of the Kids First
				Act and whose family income does not exceed the income
				eligibility applied under such waiver with respect to that population on such
				date.
							(ii)Nonpregnant
				childless adults enrolled under a waiver on such dateA
				nonpregnant childless adult enrolled in the State child health plan under a
				waiver, experimental, pilot, or demonstration project described in section
				6102(c)(3) of the Deficit Reduction Act of 2005 (42 U.S.C. 1397gg note) on the
				date of enactment of the Kids First
				Act and whose family income does not exceed the income
				eligibility applied under such waiver with respect to that population on such
				date.
							(iii)No replacement
				enrolleesNothing in clauses (i) or (ii) shall be construed as
				authorizing a State to provide child health assistance or health benefits
				coverage under a waiver described in either such clause to a nonpregnant parent
				or a nonpregnant caretaker relative of a targeted low-income child, or a
				nonpregnant childless adult, who is not enrolled under the waiver on the date
				of enactment of the Kids First
				Act.
							(C)No Federal
				payment for any new nonpregnant adult enrollees or for such enrollees who no
				longer satisfy income eligibility requirementsPayment shall not be made under this
				section for child health assistance or other health benefits coverage provided
				under the State child health plan or under a waiver under section 1115 for any
				of the following:
							(i)Parents or
				caretaker relatives under a section 1115 waiver approved after the date of
				enactment of the Kids First ActA nonpregnant parent or a nonpregnant
				caretaker relative of a targeted low-income child under a waiver, experimental,
				pilot, or demonstration project that is approved on or after the date of
				enactment of the Kids First
				Act.
							(ii)Parents,
				caretaker relatives, and nonpregnant childless adults whose family income
				exceeds the income eligibility level specified under a section 1115 waiver
				approved prior to the Kids First ActAny nonpregnant parent or a
				nonpregnant caretaker relative of a targeted low-income child whose family
				income exceeds the income eligibility level referred to in subparagraph (B)(i),
				and any nonpregnant childless adult whose family income exceeds the income
				eligibility level referred to in subparagraph (B)(ii).
							(iii)Nonpregnant
				childless adults, parents, or caretaker relatives not enrolled under a section
				1115 waiver on the date of enactment of the Kids First ActAny
				nonpregnant parent or a nonpregnant caretaker relative of a targeted low-income
				child who is not enrolled in the State child health plan under a section 1115
				waiver, experimental, pilot, or demonstration project referred to in
				subparagraph (B)(i) on the date of enactment of the
				Kids First Act, and any
				nonpregnant childless adult who is not enrolled in the State child health plan
				under a section 1115 waiver, experimental, pilot, or demonstration project
				referred to in subparagraph (B)(ii)(I) on such date.
							(D)Definition of caretaker
				relativeIn this
				subparagraph, the term caretaker relative has the meaning given
				that term for purposes of carrying out section 1931.
						(E)Rule of
				constructionNothing in this
				paragraph shall be construed as implying that payments for coverage of
				populations for which the Federal medical assistance percentage (as so
				determined) is to be substituted for the enhanced FMAP under subsection (a)(1)
				in accordance with this paragraph are to be made from funds other than the
				allotments determined for a State under section
				2104.
						.
			(b)Conforming
			 amendmentSection 2105(a)(1) of the Social Security Act (42
			 U.S.C. 1397dd(a)(1)) is amended, in the matter preceding subparagraph (A), by
			 inserting or subsection (c)(8) after subparagraph
			 (B).
			5.Prohibition on
			 new section 1115 waivers for coverage of adults other than pregnant
			 women
			(a)In
			 generalSection 2107(f) of the Social Security Act (42 U.S.C.
			 1397gg(f)) is amended—
				(1)by striking , the Secretary
			 and inserting “:
					
						(1)The
				Secretary
						;
				and
				(2)by adding at the
			 end the following new paragraphs:
					
						(2)The Secretary may
				not approve, extend, renew, or amend a waiver, experimental, pilot, or
				demonstration project with respect to a State after the date of enactment of
				the Kids First Act that would
				allow funds made available under this title to be used to provide child health
				assistance or other health benefits coverage for any other adult other than a
				pregnant woman whose family income does not exceed the income eligibility level
				specified for a targeted low-income child in that State under a waiver or
				project approved as of such date.
						(3)The Secretary may
				not approve, extend, renew, or amend a waiver, experimental, pilot, or
				demonstration project with respect to a State after the date of enactment of
				the Kids First Act that would
				waive or modify the requirements of section
				2105(c)(8).
						.
				(b)Clarification of
			 authority for coverage of pregnant womenSection 2106 of the
			 Social Security Act (42 U.S.C. 1397ff) is amended by adding at the end the
			 following new subsection:
				
					(f)No authority To cover pregnant women
				through state planFor
				purposes of this title, a State may provide assistance to a pregnant woman
				under the State child health plan only—
						(1)by virtue of a waiver under section 1115;
				or
						(2)through the application of sections 457.10,
				457.350(b)(2), 457.622(c)(5), and 457.626(a)(3) of title 42, Code of Federal
				Regulations (as in effect on the date of enactment of the
				Kids First
				Act).
						.
			(c)Assurance of
			 notice to affected enrolleesThe Secretary of Health and Human
			 Services shall establish procedures to ensure that States provide adequate
			 public notice for parents, caretaker relatives, and nonpregnant childless
			 adults whose eligibility for child health assistance or health benefits
			 coverage under a waiver under section 1115 of the Social Security Act will be
			 terminated as a result of the amendments made by subsection (a), and that
			 States otherwise adhere to regulations of the Secretary relating to procedures
			 for terminating waivers under section 1115 of the Social Security Act.
			6.Standardization
			 of determination of family income for targeted low-income children under title
			 XXI and optional targeted low-income children under title XIX
			(a)Eligibility
			 based on gross income
				(1)In
			 generalSection 2110 of the
			 Social Security Act (42 U.S.C. 1397jj) is amended—
					(A)in subsection
			 (b)(1)(A), by inserting in accordance with subsection (d) after
			 State plan; and
					(B)by adding at the end the following new
			 subsection:
						
							(d)Standardization
				of determination of family incomeA State shall determine family
				income for purposes of determining income eligibility for child health
				assistance or other health benefits coverage under the State child health plan
				(or under a waiver of such plan under section 1115) solely on the basis of the
				gross income (as defined by the Secretary) of the
				family.
							.
					(2)Prohibition on
			 waiver of requirementsSection 2107(f) (42 U.S.C. 1397gg(f)), as
			 amended by section 5(a), is amended by adding at the end the following new
			 paragraph:
					
						(4)The Secretary may
				not approve a waiver, experimental, pilot, or demonstration project with
				respect to a State after the date of enactment of the
				Kids First Act that would waive
				or modify the requirements of section 2110(d) (relating to determining income
				eligibility on the basis of gross income) and regulations promulgated to carry
				out such
				requirements.
						.
				(b)RegulationsNot
			 later than 90 days after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall promulgate interim final regulations defining
			 gross income for purposes of section 2110(d) of the Social Security Act, as
			 added by subsection (a).
			(c)Application to
			 current enrolleesThe interim final regulations promulgated under
			 subsection (b) shall not be used to determine the income eligibility of any
			 individual enrolled in a State child health plan under title XXI of the Social
			 Security Act on the date of enactment of this Act before the date on which such
			 eligibility of the individual is required to be redetermined under the plan as
			 in effect on such date. In the case of any individual enrolled in such plan on
			 such date who, solely as a result of the application of subsection (d) of
			 section 2110 of the Social Security Act (as added by subsection (a)) and the
			 regulations promulgated under subsection (b), is determined to be ineligible
			 for child health assistance under the State child health plan, a State may
			 elect, subject to substitution of the Federal medical assistance percentage for
			 the enhanced FMAP under section 2105(c)(8)(A) of the Social Security Act (as
			 added by section 4(a)), to continue to provide the individual with such
			 assistance for so long as the individual otherwise would be eligible for such
			 assistance and the individual's family income, if determined under the income
			 and resource standards and methodologies applicable under the State child
			 health plan on September 30, 2008, would not exceed the income eligibility
			 level applicable to the individual under the State child health plan.
			7.Grants for
			 outreach and enrollment
			(a)GrantsTitle
			 XXI of the Social Security Act (42 U.S.C. 1397aa et seq.) is amended by adding
			 at the end the following:
				
					2111.Grants to
				improve outreach and enrollment
						(a)Outreach and
				enrollment grants; national campaign
							(1)In
				generalFrom the amounts appropriated for a fiscal year under
				subsection (f), subject to paragraph (2), the Secretary shall award grants to
				eligible entities to conduct outreach and enrollment efforts that are designed
				to increase the enrollment and participation of eligible children under this
				title and title XIX.
							(2)10 percent set
				aside for national enrollment campaignAn amount equal to 10
				percent of such amounts for the fiscal year shall be used by the Secretary for
				expenditures during the fiscal year to carry out a national enrollment campaign
				in accordance with subsection (g).
							(b)Award of
				grants
							(1)Priority for
				Awarding
								(A)In
				generalIn awarding grants under subsection (a), the Secretary
				shall give priority to eligible entities that—
									(i)propose to target
				geographic areas with high rates of—
										(I)eligible but
				unenrolled children, including such children who reside in rural areas;
				or
										(II)racial and ethnic
				minorities and health disparity populations, including those proposals that
				address cultural and linguistic barriers to enrollment; and
										(ii)submit the most
				demonstrable evidence required under paragraphs (1) and (2) of subsection
				(c).
									(B)10 percent set
				aside for outreach to indian childrenAn amount equal to 10
				percent of the funds appropriated under subsection (f) for a fiscal year shall
				be used by the Secretary to award grants to Indian Health Service providers and
				urban Indian organizations receiving funds under title V of the
				Indian Health Care Improvement Act
				(25 U.S.C. 1651 et seq.) for outreach to, and enrollment of, children who are
				Indians.
								(2)2-year
				availabilityA grant awarded under this section for a fiscal year
				shall remain available for expenditure through the end of the succeeding fiscal
				year.
							(c)ApplicationAn
				eligible entity that desires to receive a grant under subsection (a) shall
				submit an application to the Secretary in such form and manner, and containing
				such information, as the Secretary may decide. Such application shall
				include—
							(1)evidence
				demonstrating that the entity includes members who have access to, and
				credibility with, ethnic or low-income populations in the communities in which
				activities funded under the grant are to be conducted;
							(2)evidence
				demonstrating that the entity has the ability to address barriers to
				enrollment, such as lack of awareness of eligibility, stigma concerns and
				punitive fears associated with receipt of benefits, and other cultural barriers
				to applying for and receiving child health assistance or medical
				assistance;
							(3)specific quality
				or outcomes performance measures to evaluate the effectiveness of activities
				funded by a grant awarded under this section; and
							(4)an assurance that
				the eligible entity shall—
								(A)conduct an
				assessment of the effectiveness of such activities against the performance
				measures;
								(B)cooperate with the
				collection and reporting of enrollment data and other information in order for
				the Secretary to conduct such assessments; and
								(C)in the case of an
				eligible entity that is not the State, provide the State with enrollment data
				and other information as necessary for the State to make necessary projections
				of eligible children and pregnant women.
								(d)Supplement, Not
				SupplantFederal funds awarded under this section shall be used
				to supplement, not supplant, non-Federal funds that are otherwise available for
				activities funded under this section.
						(e)DefinitionsIn
				this section:
							(1)Eligible
				entityThe term eligible entity means any of the
				following:
								(A)A State with an
				approved child health plan under this title.
								(B)A local
				government.
								(C)An Indian tribe or
				tribal consortium, a tribal organization, an urban Indian organization
				receiving funds under title V of the Indian
				Health Care Improvement Act (25 U.S.C. 1651 et seq.), or an Indian
				Health Service provider.
								(D)A Federal health
				safety net organization.
								(E)A State, national,
				local, or community-based public or nonprofit private organization.
								(F)A faith-based
				organization or consortia, to the extent that a grant awarded to such an entity
				is consistent with the requirements of section 1955 of the
				Public Health Service Act (42 U.S.C.
				300x–65) relating to a grant award to non-governmental entities.
								(G)An elementary or
				secondary school.
								(H)A national, local,
				or community-based public or nonprofit private organization, including
				organizations that use community health workers or community-based doula
				programs.
								(2)Federal health
				safety net organizationThe term Federal health safety net
				organization means—
								(A)a
				federally-qualified health center (as defined in section 1905(l)(2)(B));
								(B)a hospital defined
				as a disproportionate share hospital for purposes of section 1923;
								(C)a covered entity
				described in section 340B(a)(4) of the Public
				Health Service Act (42 U.S.C. 256b(a)(4)); and
								(D)any other entity
				or consortium that serves children under a federally-funded program, including
				the special supplemental nutrition program for women, infants, and children
				(WIC) established under section 17 of the Child
				Nutrition Act of 1966 (42 U.S.C. 1786), the head start and early
				head start programs under the Head Start
				Act (42 U.S.C. 9801 et seq.), the school lunch program established
				under the Richard B. Russell National School
				Lunch Act, and an elementary or secondary school.
								(3)Indians; indian
				tribe; tribal organization; urban indian organizationThe terms
				Indian, Indian tribe, tribal
				organization, and urban Indian organization have the
				meanings given such terms in section 4 of the Indian Health Care Improvement Act (25 U.S.C.
				1603).
							(4)Community health
				workerThe term community health worker means an
				individual who promotes health or nutrition within the community in which the
				individual resides—
								(A)by serving as a
				liaison between communities and health care agencies;
								(B)by providing
				guidance and social assistance to community residents;
								(C)by enhancing
				community residents’ ability to effectively communicate with health care
				providers;
								(D)by providing
				culturally and linguistically appropriate health or nutrition education;
								(E)by advocating for
				individual and community health or nutrition needs; and
								(F)by providing
				referral and followup services.
								(f)Appropriation
							(1)In
				generalThere is appropriated, out of any money in the Treasury
				not otherwise appropriated, for the purpose of awarding grants under this
				section—
								(A)$100,000,000 for
				each of fiscal years 2009 and 2010;
								(B)$75,000,000 for
				each of fiscal years 2011 and 2012; and
								(C)$50,000,000 for
				fiscal year 2013.
								(2)Grants in
				addition to other amounts paidAmounts appropriated and paid
				under the authority of this section shall be in addition to amounts
				appropriated under section 2104 and paid to States in accordance with section
				2105, including with respect to expenditures for outreach activities in
				accordance with subsections (a)(1)(D)(iii) and (c)(2)(C) of that
				section.
							(g)National
				Enrollment CampaignFrom the amounts made available under
				subsection (a)(2) for a fiscal year, the Secretary shall develop and implement
				a national enrollment campaign to improve the enrollment of underserved child
				populations in the programs established under this title and title XIX. Such
				campaign may include—
							(1)the establishment
				of partnerships with the Secretary of Education and the Secretary of
				Agriculture to develop national campaigns to link the eligibility and
				enrollment systems for the assistance programs each Secretary administers that
				often serve the same children;
							(2)the integration of
				information about the programs established under this title and title XIX in
				public health awareness campaigns administered by the Secretary;
							(3)increased financial
				and technical support for enrollment hotlines maintained by the Secretary to
				ensure that all States participate in such hotlines;
							(4)the establishment
				of joint public awareness outreach initiatives with the Secretary of Education
				and the Secretary of Labor regarding the importance of health insurance to
				building strong communities and the economy;
							(5)the development of
				special outreach materials for Native Americans or for individuals with limited
				English proficiency; and
							(6)such other
				outreach initiatives as the Secretary determines would increase public
				awareness of the programs under this title and title
				XIX.
							.
			(b)Nonapplication
			 of administrative expenditures capSection 2105(c)(2) of the
			 Social Security Act (42 U.S.C. 1397ee(c)(2)) is amended by adding at the end
			 the following:
				
					(C)Nonapplication to
				expenditures for outreach and enrollmentThe limitation under
				subparagraph (A) shall not apply with respect to expenditures for outreach
				activities under section 2102(c)(1), or for enrollment activities, for children
				eligible for child health assistance under the State child health plan or
				medical assistance under the State plan under title
				XIX.
					.
			8.Improved State
			 option for offering premium assistance for coverage of children through private
			 plans under SCHIP and Medicaid
			(a)In
			 generalSection 2105(c) of the Social Security Act (42 U.S.C.
			 1397ee(c)), as amended by section 4(a) is amended by adding at the end the
			 following:
				
					(9)Additional state
				option for offering premium assistance
						(A)In
				generalSubject to the succeeding provisions of this paragraph, a
				State may elect to offer a premium assistance subsidy (as defined in
				subparagraph (C)) for qualified coverage (as defined in subparagraph (B)) to
				all targeted low-income children who are eligible for child health assistance
				under the plan and have access to such coverage in accordance with the
				requirements of this paragraph.
						(B)Qualified
				coverageIn this paragraph, the term qualified
				coverage means the following:
							(i)Qualified
				employer sponsored coverage
								(I)In
				generalA group health plan or health insurance coverage offered
				through an employer that is—
									(aa)substantially
				equivalent to the benefits coverage in a benchmark benefit package described in
				section 2103(b) or benchmark-equivalent coverage that meets the requirements of
				section 2103(a)(2);
									(bb)made
				similarly available to all of the employer's employees and for which the
				employer makes a contribution to the premium that is not less for employees
				receiving a premium assistance subsidy under any option available under the
				State child health plan under this title or the State plan under title XIX to
				provide such assistance than the employer contribution provided for all other
				employees; and
									(cc)cost-effective,
				as determined under subclause (II).
									(II)Cost-effectivenessA
				group health plan or health insurance coverage offered through an employer
				shall be considered to be cost-effective if—
									(aa)the
				marginal premium cost to purchase family coverage through the employer is less
				than the State cost of providing child health assistance through the State
				child health plan for all the children in the family who are targeted
				low-income children; or
									(bb)the
				marginal premium cost between individual coverage and purchasing family
				coverage through the employer is not greater than 175 percent of the cost to
				the State to provide child health assistance through the State child health
				plan for a targeted low-income child.
									(ii)Qualified
				non-group coverageHealth insurance coverage offered to
				individuals in the non-group health insurance market that is substantially
				equivalent to the benefits coverage in a benchmark benefit package described in
				section 2103(b) or benchmark-equivalent coverage that meets the requirements of
				section 2103(a)(2).
							(iii)High
				deductible health planA high deductible health plan (as defined
				in section 223(c)(2) of the Internal Revenue Code of 1986) purchased through a
				health savings account (as defined under section 223(d) of such Code).
							(C)Premium
				assistance subsidy
							(i)In
				generalIn this paragraph, the term premium assistance
				subsidy means, with respect to a targeted low-income child, the amount
				equal to the difference between the employee contribution required for
				enrollment only of the employee under qualified employer sponsored coverage and
				the employee contribution required for enrollment of the employee and the child
				in such coverage, less any applicable premium cost-sharing applied under the
				State child health plan, subject to the annual aggregate cost-sharing limit
				applied under section 2103(e)(3)(B).
							(ii)State payment
				optionSubject to clause (iii), a State may provide a premium
				assistance subsidy directly to an employer or as reimbursement to an employee
				for out-of-pocket expenditures.
							(iii)Requirement
				for direct payment to employeeA State shall not pay a premium
				assistance subsidy directly to the employee, unless the State has established
				procedures to ensure that the targeted low-income child on whose behalf such
				payments are made are actually enrolled in the qualified employer sponsored
				coverage.
							(iv)Treatment as
				child health assistanceExpenditures for the provision of premium
				assistance subsidies shall be considered child health assistance described in
				paragraph (1)(C) of subsection (a) for purposes of making payments under that
				subsection.
							(v)State option to
				require acceptance of subsidyA State may condition the provision
				of child health assistance under the State child health plan for a targeted
				low-income child on the receipt of a premium assistance subsidy for enrollment
				in qualified employer sponsored coverage if the State determines the provision
				of such a subsidy to be more cost-effective in accordance with subparagraph
				(B)(ii).
							(vi)Not treated as
				incomeNotwithstanding any other provision of law, a premium
				assistance subsidy provided in accordance with this paragraph shall not be
				treated as income to the child or the parent of the child for whom such subsidy
				is provided.
							(D)No requirement
				to provide supplemental coverage for benefits and additional cost-sharing
				protection provided under the state child health plan
							(i)In
				generalA State that elects the option to provide a premium
				assistance subsidy under this paragraph shall not be required to provide a
				targeted low-income child enrolled in qualified employer sponsored coverage
				with supplemental coverage for items or services that are not covered, or are
				only partially covered, under the qualified employer sponsored coverage or
				cost-sharing protection other than the protection required under section
				2103(e)(3)(B).
							(ii)Notice of
				cost-sharing requirementsA State shall provide a targeted
				low-income child or the parent of such a child (as appropriate) who is provided
				with a premium assistance subsidy in accordance with this paragraph with notice
				of the cost-sharing requirements and limitations imposed under the qualified
				employer sponsored coverage in which the child is enrolled upon the enrollment
				of the child in such coverage and annually thereafter.
							(iii)Record keeping
				requirementsA State may require a parent of a targeted
				low-income child that is enrolled in qualified employer-sponsored coverage to
				bear the responsibility for keeping track of out-of-pocket expenditures
				incurred for cost-sharing imposed under such coverage and to notify the State
				when the limit on such expenditures imposed under section 2103(e)(3)(B) has
				been reached for a year from the effective date of enrollment for such
				year.
							(iv)State option for
				reimbursementA State may retroactively reimburse a parent of a
				targeted low-income child for out-of-pocket expenditures incurred after
				reaching the 5 percent cost-sharing limitation imposed under section
				2103(e)(3)(B) for a year.
							(E)6-month waiting
				period requiredA State shall impose at least a 6-month waiting
				period from the time an individual is enrolled in private health insurance
				prior to the provision of a premium assistance subsidy for a targeted
				low-income child in accordance with this paragraph.
						(F)Non application
				of waiting period for enrollment in the State Medicaid plan or the State child
				health planA targeted low-income child provided a premium
				assistance subsidy in accordance with this paragraph who loses eligibility for
				such subsidy shall not be treated as having been enrolled in private health
				insurance coverage for purposes of applying any waiting period imposed under
				the State child health plan or the State plan under title XIX for the
				enrollment of the child under such plan.
						(G)Assurance of
				special enrollment period under group health plans in case of eligibility for
				premium subsidy assistanceNo payment shall be made under
				subsection (a) for amounts expended for the provision of premium assistance
				subsidies under this paragraph unless a State provides assurances to the
				Secretary that the State has in effect laws requiring a group health plan, a
				health insurance issuer offering group health insurance coverage in connection
				with a group health plan, and a self-funded health plan, to permit an employee
				who is eligible, but not enrolled, for coverage under the terms of the plan (or
				a child of such an employee if the child is eligible, but not enrolled, for
				coverage under such terms) to enroll for coverage under the terms of the plan
				if the employee's child becomes eligible for a premium assistance subsidy under
				this paragraph.
						(H)No effect on
				previously approved premium assistance programsNothing in this
				paragraph shall be construed as limiting the authority of a State to offer
				premium assistance under section 1906, a waiver described in paragraph (2)(B)
				or (3), a waiver approved under section 1115, or other authority in effect on
				February 1, 2009.
						(I)Notice of
				availabilityA State shall—
							(i)include on any
				application or enrollment form for child health assistance a notice of the
				availability of premium assistance subsidies for the enrollment of targeted
				low-income children in qualified employer sponsored coverage;
							(ii)provide, as part
				of the application and enrollment process under the State child health plan,
				information describing the availability of such subsidies and how to elect to
				obtain such a subsidy; and
							(iii)establish such
				other procedures as the State determines necessary to ensure that parents are
				informed of the availability of such subsidies under the State child health
				plan.
							.
			(b)Application to
			 MedicaidSection 1906 of the Social Security Act (42 U.S.C.
			 1396e) is amended by inserting after subsection (c) the following:
				
					(d)The provisions of
				section 2105(c)(9) shall apply to a child who is eligible for medical
				assistance under the State plan in the same manner as such provisions apply to
				a targeted low-income child under a State child health plan under title XXI.
				Section 1902(a)(34) shall not apply to a child who is provided a premium
				assistance subsidy under the State plan in accordance with the preceding
				sentence.
					.
			9.Treatment of
			 unborn children
			(a)Codification of
			 current regulationsSection 2110(c)(1) of the Social Security Act
			 (42 U.S.C. 1397jj(c)(1)) is amended by striking the period at the end and
			 inserting the following: , and includes, at the option of a State, an
			 unborn child. For purposes of the previous sentence, the term unborn
			 child means a member of the species Homo sapiens, at any stage of
			 development, who is carried in the womb..
			(b)Clarifications
			 regarding coverage of mothersSection 2103 (42 U.S.C. 1397cc) is
			 amended by adding at the end the following new subsection:
				
					(g)Clarifications
				regarding authority To provide postpartum services and maternal health
				careAny State that provides child health assistance to an unborn
				child under the option described in section 2110(c)(1) may—
						(1)continue to
				provide such assistance to the mother, as well as postpartum services, through
				the end of the month in which the 60-day period (beginning on the last day of
				pregnancy) ends; and
						(2)in the interest of
				the child to be born, have flexibility in defining and providing services to
				benefit either the mother or unborn child consistent with the health of
				both.
						.
			10.50 percent
			 matching rate for all Medicaid administrative costsSection 1903(a) of the Social Security Act
			 (42 U.S.C. 1396b(a)) is amended—
			(1)by striking
			 paragraph (2);
			(2)by redesignating
			 paragraph (3)(E) as paragraph (2) and re-locating and indenting it
			 appropriately;
			(3)in
			 paragraph (2), as so redesignated, by redesignating clauses (i) and (ii) as
			 subparagraphs (A) and (B), and indenting them appropriately;
			(4)by striking
			 paragraphs (3) and (4);
			(5)in paragraph (5),
			 by striking which are attributable to the offering, arranging, and
			 furnishing and inserting which are for the medical assistance
			 costs of furnishing;
			(6)by striking
			 paragraph (6);
			(7)in
			 paragraph (7), by striking subject to section 1919(g)(3)(B),;
			 and
			(8)by redesignating
			 paragraphs (5) and (7) as paragraphs (3) and (4), respectively.
			11.Reduction in
			 payments for Medicaid administrative costs to prevent duplication of such
			 payments under TANFSection
			 1903 of the Social Security Act (42 U.S.C. 1396b) is amended—
			(1)in subsection (a)(7), by striking
			 section 1919(g)(3)(B) and inserting subsection
			 (h);
			(2)in subsection
			 (a)(2)(D) by inserting , subject to subsection (g)(3)(C) of such
			 section after as are attributable to State activities under
			 section 1919(g); and
			(3)by adding after
			 subsection (g) the following new subsection:
				
					(h)Reduction in
				payments for administrative costs To prevent duplication of payments under
				title IVBeginning with the calendar quarter commencing April 1,
				2009, the Secretary shall reduce the amount paid to each State under subsection
				(a)(7) for each quarter by an amount equal to ¼ of the annualized amount
				determined for the Medicaid program under section 16(k)(2)(B) of the Food Stamp
				Act of 1977 (7 U.S.C.
				2025(k)(2)(B)).
					.
			12.Elimination of
			 waiver of certain Medicaid provider tax provisionsEffective
			 October 1, 2009, subsection (c) of section 4722 of the Balanced Budget Act of
			 1997 (Public Law 105–33; 111 Stat. 515) is repealed.
		13.Elimination of
			 special payments for certain public hospitalsEffective October 1, 2009, subsection (d) of
			 section 701 of the Medicare, Medicaid, and SCHIP Benefits Improvement and
			 Protection Act of 2000, as enacted into law by section 1(a)(6) of Public Law
			 106–554 (42 U.S.C. 1396r–4 note), is repealed.
		14.Effective date;
			 coordination of funding for fiscal year 2009
			(a)In
			 generalUnless otherwise specified, subject to subsection (b),
			 the amendments made by this Act shall take effect on the date of enactment of
			 this Act.
			(b)Delay if state
			 legislation requiredIn the case of a State child health plan
			 under title XXI of the Social Security Act or a waiver of such plan under
			 section 1115 of such Act which the Secretary of Health and Human Services
			 determines requires State legislation (other than legislation appropriating
			 funds) in order for the plan or waiver to meet the additional requirements
			 imposed by the amendments made by this Act, the State child health plan or
			 waiver shall not be regarded as failing to comply with the requirements of such
			 title XXI solely on the basis of its failure to meet such additional
			 requirements before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of the enactment of this Act. For purposes of the previous
			 sentence, in the case of a State that has a 2-year legislative session, each
			 year of such session shall be deemed to be a separate regular session of the
			 State legislature.
			(c)Coordination of
			 funding for fiscal year 2009Notwithstanding any other provision
			 of law, insofar as funds have been appropriated under section 2104(a)(11) of
			 the Social Security Act, as amended by section 201(a) of Public Law 110–173 and
			 in effect on January 1, 2009, to provide allotments to States under title XXI
			 of the Social Security Act for fiscal year 2009—
				(1)any amounts that
			 are so appropriated that are not so allotted and obligated before the date of
			 the enactment of this Act are rescinded; and
				(2)any amount
			 provided for allotments under title XXI of such Act to a State under the
			 amendments made by this Act for such fiscal year shall be reduced by the amount
			 of such appropriations so allotted and obligated before such date.
				
